Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed on February 15, 2022. Claims 1, 4-11 and 25 -39 are currently pending. Claim 1 has been amended, claims 12-24 have been canceled  and claims 25-39 have been added by Applicants’ amendment filed on February 15, 2022. 
	The terminal disclaimers filed on 2/15/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent Nos. 11,098,311 and 11,180,540 and Application 17/378,362 have been reviewed and have been accepted.  The terminal disclaimers have been recorded.

	Claims 1, 4-11 and 25-39 are allowable.
Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a recombinant  polypeptide having IdeS protease activity having the  amino acid sequence selected from the group consisting of SEQ ID NO.: 2, SEQ ID NO.: 3, SEQ ID NO.: 4, SEQ ID NO.: 5, SEQ ID NO.: 6, SEQ ID NO.: 7, SEQ ID NO.: 8, SEQ ID NO.: 9, SEQ ID NO.: 10, SEQ ID NO.: 11, SEQ ID NO.: 12, SEQ ID NO.: 13, SEQ ID NO.: 14, SEQ ID 
Support for the recitation of “ the IdeS protease activity at a basic pH.” is found at least at paragraph  [0391] of the published application. 
The applicant is on record as stating that the IdeS mutants from Streptococcus pyogenes are resistant to the NaOH wash when the IdeS is attached to the dilution column because  they contain 4 “hot spots” that are responsible for the activity/stability of the enzyme” (see Summary of Applicant-Initiated interview filed on 12/14/2020 in parent Application 16/996,103).
Withdrawn objections/ rejections 
Specification Objection. Cross-Reference to Related Application.
In response to Applicant’s amendment of the specification to reflect the status of the now U.S. Patent 11,098,311, the objection to the specification has been withdrawn.
Drawing objection
Applicant’s amendment to the drawings filed on 2/15/2022 has been received.  This corrects the deficiencies noted in the previous Office action.
 				Claim Objections
In view of Applicants’ cancelation of claims 12-24 the objection to claims 15, 17 and 19 is rendered moot.
Claim Rejections - 35 USC § 112
In view of Applicants’ remarks, and moreover, cancelation of claims 12-24,  the rejection of claim 4, 10  and 13-24 under 35 U.S.C. 112, second paragraph, has been withdrawn.
***


Claim Rejections - 35 USC § 102(a)(1)
In view of Applicants’ amendment of claim 1, and moreover, cancelation of claims 12-24,  claims  1-24 under 35 U.S.C. 102(a)(1) as being anticipated by Kjellman  et al., (US Pub. 2018/0023070; see Score search results us-16-996-103-1.rapbn. Result No. 4 and us-16-996-103-3.rapbn.Result No. 5; of record) has been withdrawn. 
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent  No. 11,098,311, rejection of claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent  No. 11,098,311 has been withdrawn.  
Conclusion
Claims 1, 4-11 and 25-39 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/      Primary Examiner, Art Unit 1633